ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-11_JUD_01_PO_02_FR.txt. 631

DÉCLARATION COMMUNE
DE MM. SHI ET VERESHCHETIN

[ Traduction]

Nous avons voté en faveur des paragraphes 1 a), c), 2 et 3 du dispo-
sitif de l’arrêt parce que nous sommes persuadés que l’article IX de la
convention pour la prévention et la répression du crime de génocide offre
un fondement juridique défendable à la compétence de la Cour en la pré-
sente affaire. Toutefois, nous regrettons de n’avoir pu voter pour le para-
graphe | 4), étant troublés par la déclaration de la Cour figurant au
paragraphe 32 de l’arrêt, à savoir que l’article IX de la convention sur
le génocide «n'exclut aucune forme de responsabilité d'Etat». C’est ce
trouble que nous voudrions brièvement expliquer.

La convention sur le génocide vise essentiellement et au premier chef à
punir les personnes commettant un génocide ou des actes de génocide et
à prévenir la commission de tels crimes par des individus. Les travaux
préparatoires montrent que c’est durant la phase finale de l’élaboration
de la convention que, par une très courte majorité de 19 voix contre 17,
avec 9 abstentions, la disposition relative à la responsabilité des Etats
pour un génocide ou des actes de génocide a été incluse dans la clause
relative au règlement des différends de l’article IX sans que les modifica-
tions nécessaires aient été simultanément apportées aux autres articles de
la convention. Comme il ressort du commentaire de la convention faisant
autorité publié immédiatement après Padoption de celle-ci, «de nom-
breux doutes existaient quant à la signification réelle» de la référence à la
responsabilité des Etats (Nehemiah Robinson, The Genocide Convention.
Its Origin and Interpretation, 1949, p. 42). Quant à la création d’un
recours civil distinct applicable dans les relations entre Etats, le même
auteur fait observer que «la convention ne mentionnant pas expressé-
ment la réparation, les parties n’ont pas déclaré avoir accepté la juridic-
tion obligatoire de la Cour sur cette question» (ibid., p. 43).

En substance, la convention demeure un instrument relatif a la respon-
sabilité pénale des individus. Les parties s’engagent 4 punir les personnes
commettant un génocide, «qu’elles soient des gouvernants, des fonction-
naires ou des particuliers», et à adopter la législation nécessaire à cet effet
(art. IV et V). Les personnes accusées de génocide ou d’actes de génocide
doivent être traduites «devant les tribunaux compétents de l’Etat sur le
territoire duquel l’acte a été commis, ou devant la cour criminelle inter-
nationale qui sera compétente...» (art. VI). Une telle cour a été établie
(après l’introduction de la requête) expressément aux fins de poursuivre
les personnes présumées responsables de violations graves du droit huma-
nitaire commises sur le territoire de l’ex-Yougoslvie depuis 1991.

40
APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE) 632

La détermination de la communauté internationale à voir les individus
auteurs d’actes de génocide traduits en justice, quelles que soient leur ori-
gine ethnique ou la position qu’ils occupent, montre la meilleure manière
d'envisager la question. Nous partageons l’opinion ci-après, exprimée par
le Chief Prosecutor britannique à Nuremberg, M. Hartley Shawcross,
dans un article récent:

«Il ne peut y avoir de réconciliation tant que la culpabilité indivi-
duelle pour les crimes horribles commis au cours des quelques der-
nières années ne remplacera pas la théorie pernicieuse de la respon-
sabilité collective qui nourrit tant de haines raciales.» (International
Herald Tribune, 23 mai 1996, p. 8.)

Donc, à notre avis, la Cour internationale de Justice n’est peut-être pas
Vinstance appropriée pour se prononcer sur les griefs formulés par la Par-
tie requérante en la présente instance.

Si nous estimons que l’article IX de la convention sur le génocide, à
laquelle le requérant comme le défendeur sont parties, fonde la compé-
tence de la Cour dans la mesure où l’objet du différend touche «l'inter-
prétation, l'application ou l'exécution» de la convention, et ayant, pour
cette raison, voté en faveur de l’arrêt, nous nous trouvons néanmoins
tenus d’exprimer notre inquiétude en ce qui concerne les éléments de
substance susmentionnés de la présente affaire.

(Signé) Sur Jryuong.
(Signé) Vladlen S. VERESCHCHETIN.

41
